Citation Nr: 1619889	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for status post pulmonary embolism, prior to August 28, 2014, and a disability rating in excess of 60 percent for the disability beginning August 28, 2014.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to September 2006, April 2007 to January 2008, and April 2008 to June 2009.  The Veteran also had several periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was ultimately transferred to the VA RO in Waco, Texas.

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board notes that in March 2016 the Veteran filed a notice of disagreement with an August 2015 rating decision denying her claim of entitlement to service connection for a back disorder.  In her notice of disagreement she elected the Decision Review Officer Review Process.  VBMS and the Veterans Appeals Control and Locator System (VACOLS) reflect the RO is aware of the notice of disagreement; however, none of the electronic records shows that the DRO has initiated further development or issued a statement of the case.  Therefore, this matter is referred to the Agency of Original Jurisdiction for appropriate action.


REMAND

A review of the electronic records clearly reveals that some documents are missing.

For example, the record reflects the Veteran filed a February 2007 notice of disagreement with the initial noncompensable rating assigned following the grant of service connection for status post pulmonary embolism and that the Board remanded her claim for additional development in October 2008.  Neither the February 2007 notice of disagreement nor the Board's October 2008 remand is associated with Virtual VA or VBMS.  Further, the Veteran's original application for service connection is also missing from her electronic claims file.  As such, because there are a number of relevant documents missing from the electronic claims file, the claim must be remanded so the missing evidence can be obtained and associated with the electronic evidence of record.

Moreover, there are limited VA treatment records associated with the electronic evidence of record.  Aside from reports of VA examinations, the only VA medical records associated with the electronic claims file are: Oklahoma City Healthcare System medical records dated from April 2007 to January 2009; North Texas Healthcare System records dated from April 2014 to February 2015; and Georgia Healthcare System records dated in August 2014.  There are also Tricare records from Tinker Air Force Base dated from August 2006 to September 2006.  As such, on remand the RO or the Appeals Management Center (AMC) must request all available VA treatment records and Tricare records and associate them with the evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Furthermore, not all of the Veteran's service treatment records have been obtained.  A July 2015 formal finding of unavailability indicates the RO received a negative response from the Records Management Center and that the Veteran did not respond to a letter asking her to identify her Air Force Reserve unit name and mailing address.  The Board finds the RO neglected to continue searching for her active duty and reserve records until it was determined the records did not exist or that further attempts to locate these records would be futile.  As such, on remand the RO or the AMC must request these outstanding records from all potentially relevant records repositories and sources and must document efforts to locate these records.  If the RO or the AMC is unable to locate these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.309(e) (2015).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC must locate and review the Veteran's original paper claims file(s) to ensure that all documents have been associated with VBMS or Virtual VA, to include, but not limited to, the original claim for service connection, the November 2007 notice of disagreement, and the October 2008 Board remand.

2.  The RO or the AMC should contact the Veteran and ask that she identify (a) all VA medical centers where she sought medical treatment; (b) the name and address of her Air Force Reserve unit; and (c) any other private medical providers from whom she sought treatment.  With respect to private medical providers, the RO or the AMC must provide the Veteran with medical authorizations to complete and return so that the RO or the AMC may attempt to obtain any identified private medical treatment records.

3.  Then, the RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

Regardless of the Veteran's response, the RO or the AMC must request:

* VA medical records from the Utah Healthcare System;

* VA medical records from the Oklahoma Healthcare System;

* VA medical records from the Georgia Healthcare System;

* VA medical records from the North Texas Healthcare System;

* All available Tricare medical records; and

* All outstanding active duty service treatment records and Air Force reserve records.

If, after an exhaustive search of all potentially relevant records repositories and sources, the RO or the AMC determines that any of the aforementioned records do not exist or that further attempts to obtain them would be futile, the Veteran and her representative, if any, must be notified in accordance with 38 C.F.R. § 3.309(e) (2015).

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

